DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Change of Examiners
A new examiner has been designated for this application; the new Examiner is Michael P. Cohen, Primary Examiner, Art Unit 1612. Contact information for the examiner is in the end of this action.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/15/2022 has been entered.

Previous Rejections
Applicants’ arguments, filed 6/15/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 2-6 are cancelled.
Claims 16 and 17 are newly added.
Claims 1 and 7-17 are pending.
Claims 11-15 are withdrawn.
Claims 1, 7-10, and 16-17 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims1, 7-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rees (US 2002/0155969 A1, in view of Ahmed (US 2010/0234328 A1.
For claims 1 and 7, Rees throughout teaches an antimicrobial cleaning composition comprising (pg 2, [0018-0020)):
(a) about 0.5 to about 10 % by weight of at least one completely water-miscible glycol ether as co-solvent, such as propylene glycol mono-propyl ether or dipropylene glycol monomethyl ether (page 7, claims 8 and 10; pg 3, [0044], [0048], [0049]);
(b) about 0.01 to about 0.4 % by weight of at least one carboxylic acid, e.g. benzoic acid (pg 2, [0022]; pg 3, [0028]; claim 2); and
 (c) about 0.01 to about 0.3 % by weight of at least one anionic surfactant (pg 2, [0023]; and pg 3, [0036)),
Regarding the limitation of wherein a pH of the antimicrobial composition is 4 to 6.5, Rees teaches that the pH of the composition can be about 4 (pg 2, [0022]), which overlaps the claimed pH of the instant.
As such, the species of the alkyl glycol ether co-solvent “propylene glycol mono- propyl ether taught by Rees reads on the claimed “propylene glycol n-propyl ether” required by claims 1 and 7.
Regarding the claim 8 limitation of “the pH of the composition is about 5,” since the instant disclosure fails to define the term “about,” the term “about” will be interpreted broadly. The scope of the term may be considerable where the components of the respective compositions merely perform substantially the same function in substantially the same manner. In the instant case, the disclosure states that the composition performs in the same manner between pH 4 to 6.5 (pg 8: 25-27). As such, the term “the pH of the composition is about 5” is considered to be obvious over the pH of 4 taught by Rees.
Rees teaches the similar antimicrobial composition, comprising an alky glycol ether co-solvent (e.g. propylene glycol mono-propyl ether), a carboxylic acid (e.g. benzoic acid) and an anionic surfactant, with the required pH, as the present antimicrobial composition of claim 1.
However, Rees does not teach the anionic surfactant is used in an amount of 10-70 % by weight, as recited in claim 1, nor teach an additional surfactant is included, as recited in claims 9 and 10. 
Ahmed teaches the missing elements of Rees.
Ahmed teaches an antimicrobial composition comprising:
(a) glycol ethers as solvent/carrier (pg 6, [0051]);
(6) an organic acid (i.e. preferably are aliphatic and aromatic, e.g. benzoic acid, hexanoic acid, octanoic acid, or a combination thereof (pg 2, [0014]-[0015]; pg 12, claims 1 and 6); and
 (c) an anionic surfactant ([0014]; pg 2, [0018]; pg 5, [0047]);
wherein the organic acid and the anionic surfactant are each present in an amount from 0.02 to 30 % by weight (pg 12, claims 1 & 8).
As such, Ahmed teaches the amount of anionic surfactant which overlap with the claimed anionic surfactant amount, e.g. in the range from 10 to 30% by weight, as recited in instant claim 1.
Regarding the newly added limitations to claim 1 of “wherein an antimicrobial benefit is obtained after less than or equal to 30 seconds” and “wherein the antimicrobial benefit does not compromise the foamability of the composition,” since the composition of the combination of Rees and Ahmed, as discussed above, appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of the combination of Rees and Ahmed would have had the same foamability as that which is instantly claimed. Something which is old (e.g. the composition of the combination of Rees and Ahmed) does not become patentable upon the discovery of a new property (e.g. the foamability), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). Put another way, "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art." In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990).
Ahmed teaches that the pH of the formulation is preferably 2.0 to 5.0 (pg 5, [0044]. Such a pH value is preferable especially where the composition may come into contact with skin during use ([0044]). As such Ahmed teaches a pH value range which overlaps with a pH value of about 5 required by claim 8.
Ahmed teaches that the carrier can include one or more additives, i.e. at least one surfactant or wetting agent (e.g. an anionic, cationic, nonionic and/or amphoteric surfactants) can be included as a synergistic antimicrobial agent in the antimicrobial composition and provides an influence on the wetting properties of the composition (pg 5,  [0045]-[0047]; pg 2, [0019]; pg 3, [(0028]). Ahmed teaches that the carrier and the other additives (non-carrier), i.e. cationic, nonionic and/or amphoteric surfactants, combined can be present in a total amount of, e.g. 70% or 75% or 80% or 85% by weight, based on the total weight of the composition (pg 2, [0019] and [0024]; pg 5, [0045]-[0047]).
Ahmed provides the suggestion that, other than the anionic surfactants discussed above, other surfactants (wetting agents), i.e. cationic, nonionic and/or amphoteric surfactants, are also suitable and can be included in the antimicrobial composition, and this reads on the “additional surfactants” and its amount ranges recited in instant claim 9.
Ahmed also teaches that the surfactants (wetting agents) of the composition can increase overall detergency of the formula, solubilize or emulsify the organic ingredients that otherwise would not dissolve or emulsify, and facilitate penetration of active ingredients deep into the surface of the intended application surfaces (see: 0045).
It is noted that Ahmed does not indicate that the cationic, nonionic or amphoteric surfactants are soaps. As such, it meets the limitation that the “additional surfactant is other than soap” as recited in instant claim 10.
Regarding the foam volume limitation recited in claims 16 and 17; Ahmed teaches high foam agents such as sodium lauryl ether sulfate may be used in the composition (pg 4, [0039]). Ahmed also teaches anionic surfactants such as sodium lauryl ether sulfate (pg 12, claim 4) may be used in the composition in a preferred amount of up to 30% (pg 12, claim 8). Ahmad teaches organic acids such as octanoic acid may be used in the composition in amounts of 0.02% to 30% (pg 12, claims 6 and 8). Ahmed teaches glycol ethers as pharmaceutical carriers (pg 6, [0051]), while Rees teaches dipropylene glycol methyl ether as an exemplary glycol ether solvent in the composition in an amount of from 0.5% to 10% (pg 3, [0049]). As such, the components and the relative amounts present in the instant disclosure (Table 7; reproduced below) are taught by the combination of Rees and Ahmed. 

    PNG
    media_image1.png
    182
    855
    media_image1.png
    Greyscale


Rees and Ahmed combined teach and suggest the antimicrobial composition, which can comprise an alky glycol ether as co-solvent, an aromatic or aliphatic carboxylic acid and an anionic surfactant, as well as additional surfactants other than the anionic surfactants, for antimicrobial purposes similarly as the present antimicrobial composition claimed, wherein the composition has the claimed pH.
As such, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to combine two antimicrobial compositions, each of which is taught by the prior art to be useful for the same purpose, i.e. combining Rees’s antimicrobial composition (which comprises a combination of an alky glycol ether co- solvent, a carboxylic acid and an anionic surfactant) for cleaning and reducing microbial contamination present on a surface, with Ahmed’s antimicrobial composition (which comprises glycol ethers as solvent/carrier, an organic acid and an anionic surfactant) for reducing microbial concentration on hand, skin or a hard surface, “in order to form a third
composition to be used for the very same antimicrobial purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See MPEP 2144.06(I).
One ordinary skill in the art at the time the invention was made would have been motivated to adjust the amount of each included ingredient to their optimal or desirable level, depending on the level of antimicrobial effect to be achieved. In the instance case, Rees teaches that about 0.01 to about 0.3% by weight of anionic surfactant can be used in the antimicrobial cleaners on hard surfaces, where Ahmed teaches that 0.02 to 30% by weight of anionic surfactant can be used in the antimicrobial composition for hand sanitizers, skin cleanser, hand soap, surgical scrubs, and for disinfecting hard surfaces. Therefore, one ordinary skill in the art would have recognized that the amount of the anionic surfactant can be varied and optimized to arrive at the present methods as claimed.
It would also have been obvious to one of ordinary skill in the art at the time the instant invention was made to include additional surfactants, i.e. cationic, nonionic and/or amphoteric surfactants, into the antimicrobial composition obtained from Rees and Ahmed combined because Ahmed teaches that the inclusion of additional surfactants/wetting agents can provide an increase in overall detergency of the formula, may facilitate solubilizing or emulsifying of the organic ingredients that otherwise would not dissolve or emulsify, and may promote penetration of active ingredients deep into the surface of the intended application surfaces. Therefore, one ordinary skilled in the art at the time the invention was made would have recognized the desirability for the additional surfactants and would have been motivated to include them into the antimicrobial composition produced from the cited references.
Regarding the required pH values of the composition of 4 to 6.5, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05. Regarding the pH value of about 5, while the highest pH value Rees explicitly recites is about 4, the pH of 4 is construed as meeting the limitation of about pH 5, and, furthermore, Ahmed specifically teaches a preferred range for a disinfectant composition which encompasses about 5, especially in the circumstance that the composition is to be applied to skin. Consequently, one of ordinary skill in the art would have found it obvious to adjust the pH of the disinfectant composition suggested by the combination of Rees and Ahmed to encompass a pH of 5, especially if the composition is to be applied to skin. One of ordinary skill in the art would have had a reasonable expectation of success in doing so because Ahmed and Rees teach disinfectant compositions which contain the same or very similar ingredients including glycol solvent, organic acid and anionic surfactant.
Regarding claims 16 and 17, since Ahmed teaches a high foaming embodiment of the invention, routine optimization of Ahmed's high-foaming, antimicrobial composition would have led to the claimed range foaming because Ahmed teaches a high-foaming, antimicrobial composition comprising the claimed amounts of sodium lauryl ether sulfate and octanoic acid, as well as the presence of a glycol ether, and Rees teaches compositions comprising a combination of the claimed amount of carboxylic acids and sparingly water-soluble monohydric aliphatic alcohol solvents, such as dipropylene glycol monomethyl ether.
Therefore, from the combined teaching of Rees and Ahmed, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Examiner’s Reply to Attorney Arguments dated  6/15/2022 
1. Rejection of claims 1 and 7-10 under 35 U.S.C. 103 over Rees and Ahmed 
The applicant argues that the amendment to claim 1 reciting the limitations “wherein an antimicrobial benefit is obtained after less than or equal to 30 seconds” and “wherein the antimicrobial benefit does not compromise the foamability of the composition” are not disclosed by Rees or Ahmed. 

The applicant argues that 
It was unexpectedly discovered that with the presently claimed antimicrobial composition, the antimicrobial benefit could be obtained in 30 seconds with no negative effects to the foamability of the antimicrobial composition. Example O in the present specification uses dipropylene glycol monomethyl ether in combination in sodium lauryl ether sulfate (SLES) and provided only 10 milliliters (mL) of foam as compared to SLES alone (Example N, 180 mL). Example O uses dipropylene glycol monomethyl ether outside the range presently claimed. But, when the same dipropylene glycol monomethyl ether in amount as presently claimed was used in Example 4, the foam volume obtained was 165 mL, 91.6% of that as compared to the control example.

The applicant further argues that these features are not disclosed by Rees or Ahmed, and alleges that present claims are non-obvious over the art of record.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, the combination of Rees and Ahmed teaches a composition comprising sodium lauryl ether sulfate, octanoic acid, and dipropylene glycol monomethyl ether in the claimed amounts. The composition is taught as antimicrobial by both Rees and Ahmed, and Ahmed clearly teaches a composition comprising the claimed amount of anionic surfactant has improved foaming capability. As such, the composition of the combination of Rees and Ahmed would necessarily possess the claimed functional property, even if the property is not disclosed by the prior art. As set forth in MPEP 2112(I), “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
The applicant argues that Rees relates to acidic hard surface antimicrobial cleaner, is concerned merely with low-residue hard surface cleaners, and discloses nothing with respect to foamability.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The rejection is an obviousness rejection under 35 U.S.C. 103; as such, the references are considered together to teach the claimed composition and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV). While Rees does not teach a method of improving the foamability of a composition comprising an anionic surfactant and the claimed amounts of a glycol methyl ether solvents and a carboxylic acid, Ahmed teaches that increasing the amount of an anionic surfactant to include the claimed range improves the foamability of the composition. As discussed in MPEP 2144(II), “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” In the instant case, increasing the amount of an anionic surfactant known in the art to increase foamability, as taught by Ahmed, yields an improvement in foamability of the composition of Rees.
The applicant argues that Rees does not teach a composition the provides an antimicrobial effect at the pH of skin. As set forth in MPEP 2145(VI), “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.” In the instant case, the claims are not drawn to treating skin.
The applicant argues that a skilled person considering Rees would be, at most, prompted to use lactic acid, citric acid, or glycolic acid in considering the disclosure and examples in Rees. Contrastingly, the data in the present specification demonstrates that lactic acid (Example L) and citric acid (Example M) do not work in combination with the claimed alkyl glycol ether solvent. The applicant further argues that Ahmed is drawn to lactic acid, and Ahmed is drawn to a treatment of mastitis in dairy animals.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Ahmed teaches a number of acids including hexanoic acid and octanoic acid (see claim 6, for example). Since Ahmed teaches the means of increasing foamability in an antimicrobial composition, routine optimization of the composition would have led to the claimed organic acids, the person of ordinary skill would have found it obvious to optimize the organic acid to obtain the greatest foamability.
Regarding the intended use of the Ahmed composition to treat mastitis in dairy animals, it is noted that the instant claims are not drawn to a specific use, and it is improper to import limitations from the specification into the claims. 
The applicant argues on page 6 of the Remarks that it was “unexpectedly discovered that with the presently claimed antimicrobial composition, the antimicrobial benefit could be obtained in 30 seconds with no negative effects to the foamability of the antimicrobial composition.
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. MPEP 716.02(d) discusses the burden of the applicant with regard to unexpected results. As set forth therein, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” 
The results of the two experimental results shown in Table 7 fail to show unexpected results over the entire claimed range. As discussed above, the single example of improved foamability of the antimicrobial composition disclosed in the instant specification (Table 7) is a mixture of dipropylene glycol monomethyl ether, octanoic acid, and sodium lauryl ether sulfate. However, claim 1 is drawn to a mixture that may comprise 17 different solvents, 5 organic acids and mixtures thereof, and a generic “anionic surfactant,” each of which in a very broad range of amounts. As set forth in MPEP 716.02(d)(I), “The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.” However, a single example, as disclosed in Table 7, cannot define a trend. As set forth in MPEP 716.02(d)(II), “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” In the instant case, a sufficient number of tests inside and outside of the claimed range, which must include a sufficient number of claimed solvents, carboxylic acids, and anionic surfactants, is not included in the showing and, therefore, the criticality of the claimed range has not been demonstrated.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612